Hamilton App. No. C-970552. This cause is pending before the court as a discretionary appeal and cross-appeal. On July 29, 1998, appellee/eross-appellant filed a memorandum in support of jurisdiction of cross-appeal and in response to appellani/cross-appellee’s memorandum, which was due July 27, 1998. Whereas S.CtPrac.R. XIV(1)(C) prohibits the filing of a document after the filing deadline has passed,
IT IS ORDERED by the court, sua sponte, that appellee/cross-appellant’s combined memorandum be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court, sua sponte, that the cross-appeal of Barrett Weinberger be, and hereby is, dismissed.
The appeal of Cathy F. Weinberger remains pending.